Jackson, Judge.
Chandler sued Nichols for a tract of land. His title turned on the construction of an instrument, whether it was a deed or a will; if a deed, he might recover; if a will, he could not. The instrument by itself may be doubtful of interpretation, but construed in the light of the proof as to its delivery, we think all doubt is removed. The character of the *370instrument and the circumstances surrounding its execution are sufficiently set out in the head-note for an intelligent understanding of our judgment and the reasons on which it is based. We hold it to be a will, and reverse the judgment of the court below.
Judgment reversed.'